Title: To Thomas Jefferson from Jonathan Dayton, 15 June 1804
From: Dayton, Jonathan
To: Jefferson, Thomas


          
            Sir, 
            Elizabeth town N. Jersey June 15th: 1804
          
          I take the liberty of transmitting the enclosed two letters lately received from N. Orleans upon the subject of the office, vacated, or about to be vacated, of Surgeon & Physician of the troops & hospital at New Orleans. The approach of the sickly season, rendering it important that such a vacancy should be immediately filled, the desire & expectation of Doctr. Spencer & his friends that I should name him as candidate to the President, & the circumstance of there being no subordinate Department of the Government to which the application could properly be made, must be my apologies for addressing a letter directly to you, Sir, upon this occasion. I am acquainted both with the professional & private character of this young gentleman, & know them to be uncommonly good. He left this his native State, regretted by all who knew him, and I was very much pleased to learn, upon my visit to N. Orleans last year, that as a Physician he was highly approved, & as a man, greatly esteemed. Besides his personal merits, the conviction of his being very acceptable & serviceable in that station, is with me an additional inducement for venturing to recommend him. The degrees or appointments with which he has been already honored, are Doctor of Medicine in the University of Pennsylvania—Member of the medical & chemical societies of Philadelphia, Licensed Physician & Surgeon in that Province, when under the Spanish Government, Surgeon of the Militia in the city of New Orleans, & acting Surgeon to the troops of the U. States, in the absence of Doctr. Carmichael. I hope it will not be deemed improper for me to add, that Doctor Spencer has ever most scrupulously avoided all interference in politics or in parties of any kind, strictly confining himself to the calls and duties of his profession. 
          I have the honor to be Sir with the highest respect & consideration Your most obedient servant
          
            Jona: Dayton 
          
        